SUPPLY AND PACKAGING AGREEMENT

 

This Supply and Packaging Agreement (the "Agreement") is made and entered into
this 30 day of January, 2003, (the "Effective Date") by and between Alpharma AS,
a company organised and existing under the laws of Norway, with organization no.
971 135 123 (herein referred to as "Supplier") and Nopal AS, a company organised
and existing under the laws of Norway, with organization no. 917 811 873 (herein
referred to as "Buyer")

 

 

WHEREAS

the terms used in the Preamble shall have the meanings defined in Article 1;



WHEREAS

Supplier is willing to supply the Products to Buyer under the terms and
conditions set forth hereinafter,



NOW THEREFORE

, in consideration of the mutual promises and covenants set forth herein and for
good and valuable consideration, the adequacy and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:



 

1.   Definitions

1.1   The term "Force Majeure" shall mean any event beyond the control of the
party affected that prevents or delays the performance of its obligations
hereunder.

1.2   The term "Manufacture" shall mean all the activities relating to
production of the Manufactured Products, from purchasing Raw Materials to
packaging and shipping Manufactured Products including, but not limited to,
purchasing Raw Materials, production, quality control and assurance, filling,
labelling, packaging and finishing, release, holding and storage and the tests
and analyses conducted in connection therewith.

1.3   The term "Manufactured Products" shall mean the Products listed on
Appendix 1 as described in the relevant Specifications, supplied in a form ready
for end consumer use.

1.4   The term "Package" means the act of placing Products in Packaging
Materials.

1.5   The term "Packaged Products" means the Products listed on Appendix 2.

1.6   The term "Packaging Materials" means the materials used to package the
products after all artwork, copy and other written material has been placed
thereon by Buyer and also includes all labels, leaflets and other product
inserts in the form in which Buyer desires for inclusion in the Products.

1.7   The term "Products" means Manufactured Products and Packaged Products.

1.8   The term "Specifications" shall mean the technical requirements with
respect to the Manufactured Products as set forth on Appendix 3.

1.9   The term "Raw Materials" shall mean the Active Ingredient, all other raw
materials, intermediate products and packaging materials required to Manufacture
the Manufactured Products.

1.10  The term "Supplier Error" shall mean the failure to perform, the negligent
performance or willful misconduct in the performance, by the Supplier, its
Affiliates or their respective officers, agents or employees of any obligation
imposed upon or assigned to Supplier under this Agreement.

1.11  The term "Territory" shall mean Norway.

2.   Purchase and Delivery

2.1   During the term of this Agreement and subject to the provisions herein,
Buyer shall purchase from Supplier and Supplier agrees to Manufacture, Package
and supply to Buyer, the Manufactured Products for sale in the Territory.

2.2   Buyer, at its risk, cost and expense, shall timely provide to Seller all
Raw Materials necessary to Manufacture and Package the Manufactured Products
hereunder. All required Raw Materials shall be at Suppliers manufacturing
facility at least 12 weeks prior to the date upon which Manufactured Products
utilizing such Raw Materials are to be delivered to Buyer. Supplier shall supply
the Packaging Materials for the Manufactured Products at its cost and expense;
provided that it shall not be responsible for late delivery of Packaging
Material ordered in a timely fashion.

2.3   During the term of this Agreement, and subject to the provisions herein,
Supplier shall Package the Packaged Products and supply the Packaged Products to
Buyer for sale in the Territory.

2.4   Buyer, at is risk, cost and expense, shall timely provide to Seller the
Packaged Products . All required Packaged Products shall be at Suppliers
manufacturing facility at least 6 weeks prior to the date upon which the
Packaged Products are to be delivered to Buyer will all Packaging completed.
Supplier shall supply the Packaging Materials for the Packaged Products at its
cost and expense; provided that it shall not be responsible for the late
delivery of Packaging Material ordered in a timely fashion.

2.5   Buyer shall be responsible for providing Supplier with the design and
content of the Packaging Materials including without limitation assuring itself
that the Packaging Materials meet all requirements of law and contain all
warning, risks and instructions necessary or reasonable to give in connection
with the use of the Manufactured or Packaged Products.

2.6   The prices to be paid by Buyer to Supplier for the Products as well as
terms of payment are stated in Appendix 4. Said prices take into consideration
the fact that Buyer is supplying all Raw Materials for Manufactured Products and
all Packaged Products and that Supplier is supplying all Packaging Materials for
Manufactured and Packaged Products at its cost. If, pursuant to the agreement of
the parties, Supplier purchases Raw Materials from time to time, the cost of
those Raw Materials shall be added to the prices set forth in Appendix 4. Cost
of transport packaging is included in the prices. Payment shall be effected in
NOK by bank transfer.

2.7   No less than 30 days = Manufactured Products, 10 days = Packaged Products
prior to the first day of each calendar quarter during the term of the Agreement
Buyer shall submit firm purchase orders for the full period of the then
succeeding calendar quarter to Supplier in writing. The initial purchase order
shall cover the first quarter of 2003 and shall be submitted by Buyer
concurrently with the execution of this Agreement. All purchase orders shall be
for multiples of the batch sizes as set forth in Appendixes 1 or 2 and shall
contain such other details as reasonably requested by Supplier.

2.8   No firm purchase order shall be binding on Supplier until accepted in
writing with confirmation of the date of shipment.

2.9   The terms and conditions of this Agreement shall prevail if the terms and
conditions stated in Buyer's order or in Supplier's order confirmations or in
any other communication of the parties relating to the order are inconsistent
with these terms and conditions.

Buyer may request Supplier to increase orders already placed or to change date
of shipment. Upon receipt of such request Supplier shall inform Buyer within
five (5) working days whether it can accept such additional orders, wholly or in
part. In case of partial acceptance, Supplier shall specify quantities and date
of shipment.

2.10  Terms of delivery are stated in Appendix 5

It is of essence to this Agreement that Supplier delivers the Products at the
date of shipment stated in the order confirmation. If Supplier is unable, for
any reason other than Force Majeure, to fulfil a binding order in accordance
with its terms, then Buyer may order Products from a third party (and Supplier
shall cooperate by providing all necessary technical information) and Supplier
shall be liable to Buyer for all direct losses it has suffered as a result of
the breach of contract but shall not be liable for any indirect or consequential
damages.

2.11  Title to and risk of loss of all Products shipped hereunder shall remain
with the Supplier until delivered to Buyer in accordance herewith, at which time
Buyer shall assume title to and risk of loss in respect of such Products and
Product lot samples.

2.12  Supplier may refuse or delay delivery any firm order of Buyer without
penalty to the extent that it is unable to fulfil such order because of a
shortage in manufacturing or packaging capacity in which event Supplier may
allocate available manufacturing capacity in any reasonable manner.

3.   Manufacture, Quality

3.1   Supplier warrants that the Manufactured Products supplied shall be
Manufactured in accordance with the provisions of the Specifications; provided
that Supplier shall not be responsible if the Raw Materials do not meet
Specifications. Supplier's sole warranty with respect to Packaged Products shall
be that they are packaging in a good and workmanlike manner. All other
warranties or representation with respect to the Products, whether express or
implied, is hereby excluded.



3.2   Supplier warrants that it has all the necessary licences and permits from
the authorities to Manufacture the Products.



3.3   All complaints with respect to the packaging of Packaged Products and any
complaint regarding obvious qualitative faults and/or quantitative failures to
meet the provisions of the Specifications with respect to Manufactured Products
shall be made in writing by Buyer to Supplier within thirty (30) days after
receipt and Buyer shall simultaneously send samples of faulty Products to
Supplier. If Buyer fails to notify Supplier within such period, Buyer shall be
deemed to have accepted the Product.

3.4   Buyer shall notify Supplier without undue delay of Buyer becoming aware of
any defects in the Manufactured Products caused by a failure of Supplier to
follow the Specifications which may not or would not have been obvious at
delivery by visual inspection of such Products made with reasonable care.

3.5   In cases of justified and properly notified objections under the terms of
section 3.4 above, Supplier shall replace the defective Manufactured Products as
quickly as possible free of charge, and quantitative deficiencies shall be made
up free of charge and, to the extent payment for such defective Manufactured
Products had not been made, payment shall be postponed until such replacement
quantities are received and accepted by Buyer or at Buyer's choice, Supplier
shall refund any amounts paid in respect of such quantities.

3.6   It is hereby agreed that in the event that Supplier does not acknowledge
the failure of such Manufactured Products to meet the Specifications after Buyer
has alleged such defect, the parties shall endeavour to settle such disagreement
amicably and constructively between themselves. In the event that they fail to
agree within 4 (four) weeks after receipt of the notice of defects, the parties
agree to nominate an independent, reputable laboratory, acceptable to both
parties, which shall examine representative samples taken from such consignment,
using the methods of analysis reasonable in the circumstances. The result shall
be binding on both parties. The charges for such examination shall be borne by
the party found to be at fault.

3.7   Supplier's responsibility for defective Manufactured Products supplied to
Buyer hereunder is limited to the replacement only and shall not cover any
defect or failure to meet the Specifications caused by or related to the Raw
Materials. Supplier's responsibility for Packaged Products shall be limited to
replacement of the Packaging Materials. This, however, does not limit Supplier's
responsibility pursuant to Article 4 of this Agreement.

3.8   Buyer shall be solely responsible for all contacts and communications with
any Governmental or Regulatory Authority with respect to all matters relating to
the Products, except with respect to matters relating to obtaining all requisite
approvals from the relevant Governmental or Regulatory Authority to establish
the facility as an approved site to Manufacture the Product hereunder which
shall be the responsibility of Supplier.

3.9   If any withdrawal or recall of Products as required by applicable law
results from Supplier Error, the Supplier shall reimburse Buyer for, but only
for, (i) the reasonable costs incurred by Buyer to effect the withdrawal or
recall, (ii) any purchase price and other amounts paid to the Supplier by Buyer
in respect of such recalled or withdrawn Products.

4.   Indemnification and Insurance

4.1   Supplier shall indemnify Buyer and its agents, directors, officers, and
employees and representatives and hold them harmless from any personal injury
claims, demands, liabilities, suits or expenses of any kind brought by any
Governmental or Regulatory authority or third party against Buyer to the extent
arising out of or from (i) any breach of its representations, warranties or
obligations under this Agreement, (ii) the possession, use or consumption by any
person of any Product supplied by the Supplier under this Agreement that does
not comply with the Specifications unless such non-compliance relates to or is
caused by the Raw Materials; or (iii) any other negligent act or omission on the
part of the Supplier, its Affiliates or their respective employees or agents.

4.2   Buyer shall indemnify Supplier and its agents, directors, officers, and
employees and representatives and hold them harmless from any claims, demands,
liabilities, suits, or expenses of any kind brought by any Governmental or
Regulatory authority or third party against Buyer to the extent arising out of
or resulting from (i) any breach of its representations, warranties or
obligations under this Agreement; (ii) the possession, use or consumption by any
person of any Product supplied by Supplier which fully complies with the
Specifications, (iii) the provision of Raw Materials or Packaging Materials
which do not meet the Specifications and (iv) any other negligent act or
omission on the part of Buyer or its Affiliates or their respective employees or
agent.

4.3   Supplier represents and warrants that it has at least EURO 2 (two) million
product liability insurance coverage covering its liabilities for the Products
set forth in Section 4.1. This insurance coverage shall be upheld throughout the
term of this Agreement, and if such insurance is provided on a "claims-made"
basis, for a period of not less than five years thereafter. The insurance policy
shall include Buyer as an additional insured and a "Certificate of Insurance"
shall be submitted to Buyer as soon as possible after the execution of this
Agreement and at each subsequent renewal of the insurance policy.

4.4   Section 4 shall survive termination of this Agreement.

5. Relationship Between Parties

The relationship of the parties under this Agreement is that of independent
contractors.

 

6. Effective Date and Duration

6.1   This Agreement shall be effective from the date hereof and shall expire on
June 30, 2003 subject to Buyer's option to extent this Agreement until December
31, 2003 by giving notice of the exercise of such option on or before June 1,
2003.

6.2   The parties agree that this Agreement may be terminated by written notice
to the other party at any time whenever any of the following events shall occur:

a) If the other party breaches any of the terms of this Agreement and fails to
remedy such breach within sixty (60) days after notice requiring it to do so,
the non-breaching party shall have the right to terminate this Agreement.

b) Either party shall be entitled to terminate this Agreement forthwith in case
a proceeding of bankruptcy or composition shall be instituted against the other
party.

As provided for elsewhere in this Agreement or by applicable law.



 

6.3   All such notices shall be personally delivered, mailed by registered mail,
sent by telefax confirmed by telephone conversation with the recipient, or sent
by DHL, or similar courier requiring signature on receipt, addressed as follows:



 

Supplier:

Buyer:

   

Alpharma AS
Harbitzalleen 3, P.O. Box 158 Skoyen
N-0212 Oslo

Nopal AS
Billingstadsletta 25, P.O. Box 134
N-1376 Billingsad

   

Attention: Thor Kristiansen

Attention: Tor Harung

   

Telephone: 2252 9200
Telefax: 2252 9662

Telephone: 6677 6100
Telefax: 6677 6160

7. Assignment

This Agreement shall not be assigned to third parties without the prior written
consent of the other party. Either party may at any time assign this Agreement
to an Affiliate without the other party's prior consent.

8.   Force Majeure

Neither party shall be considered in default in the performance of its
obligations hereunder, or be liable in damages or otherwise because of Force
Majeure.

9.   Severability

If any provision of this Agreement is found by any court or administrative body
of competent

jurisdiction to be invalid or unenforceable, the invalidity or unenforceability
of such provision

shall not affect the other provisions of this Agreement, and all provisions not
affected by such

invalidity or unenforceability shall remain in full force and effect. The
parties agree to attempt

to substitute for any invalid or unenforceable provision a valid or enforceable
provision which

achieves to the greatest extent possible the economic objectives of the invalid
or unenforceable

provision.

10.   Governing Law and Dispute Resolution

This Agreement shall be governed by and interpreted under the laws of Norway.
The United

Nations Convention on Contracts for the International Sale of Goods shall have
no

application to this Agreement and is hereby excluded.

 

11.   Entire Agreement, Modifications and Interpretation

a)  This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereto, and supersedes all prior agreements
between the parties, whether written or oral, relating to the same subject
matter.

b)  No modifications, amendments or supplements to this Agreement shall be
effective for any purpose unless in writing signed by each party. Approvals or
consents hereunder by a party shall also be in writing.

*************

IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their duly authorised representatives on the date first written above.

 

/s/ Thor Kristiansen

/s/ Tor Harung

Name: Thor Kristiansen
Title: Gen. Mngr.

Name: Tor Harung
Title: President

   

 

 

Appendix 1

MANUFACTURED PRODUCTS

VITAPLEX TAB 8X80

VITAPLEX TAB 1000

 

Appendix 2

 

PACKAGED PRODUCTS



VITAPAN TRANPERLER 1000 ENP

VITAPAN TRANPERLER 150 APOTEK

VITAPLEX ABCDE + MIN 8X80

VITAPLEX BARNEVITAMIN 8X80

VITAPLEX B-VITAMIN 8X80

VITAPLEX C-VITAMIN 8X80

VITAPLEX HVITLØK 8X80

VITAPLEX KOSTTILSKUDD ENP

VITAPLEX MAGNESIUM 100 APOTEK

NORVITON 90 TAB 10 PAK



Appendix 3

 

SPECIFICATIONS

 

Appendix 4

PRICE LIST FOR MANUFACTURING AND PACKAGING PRODUCTS



Manufacturing

Bulk

Packaging



NOK/unit

NOK/unit

NOK/unit

VITAMINERAL TAB 100 NO



14,02



VITAMINERAL TAB 250 NO



28,16



VITAPAN TRANPERLER 1000ENP



0,00



VITAPAN TRANPERLER 150 APOTEK



0,00



VITAPLEX ABCDE+8 MIN 8X80ENP



55,10

40,00

VITAPLEX BARNEVITAMIN 8X80ENP



0,00



VITAPLEX B-VITAMIN 8X80ENP



36,90

50,00

VITAPLEX C-VITAMIN 8X80ENP



48,80

40,00

VITAPLEX FRISKHALS 10X20ENP



61,40



VITAPLEX HVITLØK 8X80ENP



68,40

30,00

VITAPLEX KOSTTILSKUDD ENP



110,50



VITAPLEX MAGNESIUM 100 APOTEK



0,00



VITAPLEX TAB 1000

102,51

50,00

52,50

VITAPLEX TAB 8X80ENP

85,76

50,00

40,00

VITAPLEX VITAMINERAL 100 NO



14,02



NORVITON 90 TAB 10 PAK



16,10

6,00

Payment terms net 45 days.

 

Appendix 5

TERMS OF DELIVERY

Manufactured and packaged products are delivered to buyers warehouse at Elverum,
CPT ( as such term is defined in the current edition of "Incoterms") net 45
days.